SUSAN L. CARLSON
                                                  SUPREME COURT CLERK




  IN THE SUPREME COURT OF THE STATE OF WASHINGTON




SNOHOMISH COUNTY, KING COUNTY,
and BUILDING INDUSTRY
ASSOCIATION OF CLARK COUNTY,

                          Respondents,
                                                     NO. 92805-3
             v.

POLLUTION CONTROL HEARINGS
BOARD, and WASHINGTON STATE                          ENBANC
DEPARTMENT OF ECOLOGY, and
PUGET SOUND KEEPER ALLIANCE,
WASHINGTON ENVIRONMENTAL
COUNCIL, and ROSEMERE                                Filed    DEC 2 9 2016
NEIGHBORHOOD ASSOCIATION,

                          Petitioners.



      STEPHENS, I.-This case asks us to decide whether Washington's vested

rights doctrine excuses compliance with the requirements of a municipal storm water

permit. The Washington State Department of Ecology issued the third iteration of a
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



municipal storm water permit pursuant to the Federal Water Pollution Control Act

(also known as the Clean Water Act), 25 U.S.C. §§ 1251-1388, and the National

Pollutant Discharge Elimination System permitting program established by the act.

The permit requires the owners or operators oflarge and medium municipal separate

storm sewer systems to adopt and make effective a local storm water management

program by June 30, 2015. The program may include local ordinances and "shall

apply to all [development] applications submitted after July 1, 2015 and shall apply

to [development] projects approved prior [to] July 1, 2015, which have not started

construction by June 30, 2020." Certified Record (CR) at 26-27. Various permittees

appealed this portion ofthe permit to the Pollution Control Hearings Board, claiming

that it violated the vested rights doctrine because it compelled them to retroactively

apply new storm water regulations to completed development applications.

       The Pollution Control Hearings Board held that the vested rights doctrine does

not apply to storm water regulations permittees must implement as part of the

National Pollutant Discharge Elimination System permitting program. The Court of

Appeals reversed, finding that the vested rights doctrine excuses compliance with

the storm water regulations because they are "land use control ordinances."

Snohomish County v. Pollution Control Hr'gs Bd., 192 Wn. App. 316,323, 368 P.3d




                                            -2-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



194 (2016). We reverse the Court of Appeals and reinstate the Pollution Control

Hearings Board's order.

               BACKGROUND FACTS AND PROCEDURAL HISTORY

              Federal Clean Water Act and State Water Pollution Control Act

          The Clean Water Act's (CWA) purpose is to "restore and maintain the chemical,

physical, and biological integrity of the Nation's waters." 33 U.S.C. § 1251(a). To

achieve that purpose, the CWA prohibits the discharge of pollutants from a point source

absent a National Pollutant Discharge Elimination System (NPDES) permit. Id. §§

1311(a), 1342(a).      Large and medium municipal separate storm sewer systems

(MS4s) are '"point source[s]'" and therefore require an NPDES permit. I d. § 1362(14).

          Congress authorized the Environmental Protection Agency (EPA) to delegate the

NPDES permitting program to the States. I d. § 1342(b). The EPA delegated authority

to the Washington State Department of Ecology to implement the NPDES permitting

program in Washington. RCW 90.48.260(1). The legislature has recognized that

Ecology has "[ c ]omplete authority to establish and administer" the program. Id. at

(l)(a).

          The permits Ecology issues must comply with the federal CWA standard and the

state water pollution control act (WPCA), chapter 90.48 RCW, standard. 33 U.S.C.

§ 1342(p)(3)(B)(iii); CR at 3996-97. The federal standard provides that "[p]ermits for




                                            -3-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



discharges from municipal storm sewers . . . shall require controls to reduce the

discharge of pollutants to the maximum extent practicable [(MEP)]." 33 U.S. C. §

1342(p)(3)(B)(iii). The state standard provides that Ecology "shall ... incorporate

permit conditions which require all known, available, and reasonable [treahnent]

methods to control toxicants [(AKART)]." RCW 90.48.520. Ecology issued the first

iteration of the municipal storm water permits in 1995, and the second iteration in 2007.

CRat4057.

                       The 2013 Municipal Storm Water Permits

       In order to give context to the primary issue in this case, it is helpful to briefly

review the history of the third iteration of the permits (20 13 Permits), which include

two phases ("2013 Phase I Permit" and "2013 Phase II Permit"). Id. at 10. The

development of those permits was partly in response to a Pollution Control Hearings

Board (Board) decision regarding the second iteration of the permits (2007 Permits).

Several pennittees appealed the 2007 Permits to the Board. The Board found that the

2007 Permits "failed to reduce pollutants to the federal [MEP] standard, and without

greater reliance on [low impact development (LID)], did not represent [AKART]"

under state law. I d. at 4058. The Board directed Ecology to modify the 2007 Permits

accordingly.    Ecology did not amend and reissue the 2007 Pennits, but instead

conducted studies to develop appropriate LID techniques for the next iteration of the



                                            -4-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



permits, i.e., the 2013 Permits. The legislature subsequently amended RCW 90.48.260,

acknowledging the requirements and timelines for Ecology's implementation of LID

techniques in the next iteration of the permits.

       Ecology issued the third iteration of the permits on August 1, 2012. The 2013

Phase I Permit became effective on August 1, 2013 and is set to expire July 31, 2018.

!d. at 12. That permit covers discharges from MS4s, including the cities ofTacoma and

Seattle, as well as Snohomish, Clark, King, and Pierce Counties (collectively

permittees). "Special Condition S5" requires permittees to implement a storm water

management program. Condition S5(C)(5) requires the storm water management

program to include minimum performance measures to prevent and control storm water

runoff from new development, redevelopment, and construction activities.          The

minimum performance measures include mandatory LID techniques for development

projects that meet certain thresholds and "shall be included in ordinances or other

enforceable documents adopted by the local government." !d. at 26.

       Condition S5(C)(5)(a)(iii) (Condition) provides that permittees must adopt and

make effective a storm water management program that meets the 2013 Phase I

Permit's requirements by June 30, 2015. !d. at 27. The second sentence of that

Condition is at issue in this case and provides: "The local program ... shall apply to

all applications submitted after July 1, 2015 and shall apply to projects approved



                                            -5-
Snohomish County, et al. v. Pollution Control Hearings Ed., eta!., 92805-3



prior [to] July 1, 2015, which have not started construction by June 30, 2020." I d.

(emphasis added). 1

              Appeal ofthe 2013 Phase! Municipal Storm Water Permit

      Pierce Cmmty, Snohomish County, King County, and the Building Industry

Association (BIA) of Clark County separately appealed portions of the 2013 Phase I

Permit to the Board (Phase I appeal). The cities of Seattle and Tacoma and the

Washington State Department of Transportation (WSDOT) intervened as appellants.

Puget Soundkeeper Alliance, Washington Environmental Council, and Rosemere

Neighborhood Association (collectively Alliance) intervened as respondents. The

WSDOT withdrew from the Phase I appeal, and other parties separately appealed the

2013 Phase II Permit (Phase II appeal), which is not at issue in this case. The Board

consolidated the appeals in November 2012, and subsequently consolidated certain

issues from the Phase I and Phase II appeals in January 2013. Various parties moved

for summary judgment on the Phase I and Phase II appeals issues. The Board issued

three orders on summary judgment, but only its October 2, 2013 order is at issue in this

case. Clerk's Papers (CP) at 23, 258, 424.



       1 This is the original language of the Condition. In its October 2, 2013 order on
sununary judgment, however, the Board directed Ecology to replace the phrase "projects
approved" with "application[s] submitted" because otherwise the Condition failed to address
the situation where an application was submitted before, but approved after, July 1, 2015.
CR at 4011-12.

                                            -6-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



      In its order, the Board concluded that storm water regulations required under the

2013 Phase I Permit are not "land use control ordinances" governed by Washington's

vesting statutes. CR at 3998. It offered four reasons for this conclusion. First, the 2013

Phase I Permit implements state and federal laws to address water quality, not to control

land use. !d. at 3998-99. Second, it is the province of the legislature to define what

constitutes a "land use control ordinance," and the legislature has never defined

environmental regulations administered by Ecology as such. !d. at 4002. Third, the

legislature acknowledged the use of mandatory LID techniques in the 2013 Permits

when it amended RCW 90.48.260 and directed Ecology to implement the use of LID

techniques in the 2013 Phase II Permit. !d. at 4003. Lastly, mLmicipalities must

comply with state water quality laws and public policy counsels against allowing

development projects to operate out of compliance with such laws. !d. at 3999, 4005.

       The Board held a trial on the remaining issues and entered its final decision in

March 2014. Snohomish County, King Cmmty, and BIA of Clark Cmmty separately

appealed the Board's order on summary judgment to Thurston County Superior Court.

Each filed an application for direct review and request for a certificate of appealability

with the Board. The Thurston County Superior Court consolidated the appeals, and the

Board issued a certificate of appealability. Snohomish County, King County, and BIA

of Clark County then jointly sought direct review by Division Two of the Court of



                                            -7-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



Appeals. That court accepted direct review of the Board's order on summary judgment.

Ruling Accepting Direct Review, Snohomish County v. Pollution Control Hr 'gs Bd.,

No. 46378-4-II, at 3 (Wash. Ct. App. Sept. 5, 2014).

                            The Court ofAppeals Opinion

       In a divided opinion, the Court of Appeals reversed the Board's order.

Snohomish County, 192 Wash. App. at 323.            The majority held that storm water

regulations are "'land use control ordinances"' because they "restrain[]" or "direct[]"

the use ofland. Id. at 332-33. In determining what constitutes a "land use control

ordinance," the majority relied on New Castle Investments v. City of LaCenter, 98
Wash. App. 224, 989 P.2d 569 (1999), Westside Business Park, LLC v. Pierce County,

100 Wn. App. 599,5 P.3d 713 (2000), and Phillips v. King County, 136 Wash. 2d 946,

968 P.2d 871 (1998). Snohomish County, 192 Wash. App. at 331-32. From these

cases, the majority derived the rule that a state-mandated environmental regulation

is a "land use control ordinance[]" so long as it exerts a restraining or directing

influence over land use. Id. at 336, 338. The majority then rejected all six of

Ecology's arguments regarding the vested rights doctrine, as well as its argument

regarding federal preemption. On the latter issue, the majority held that the federal

CWA does not preempt the vesting statutes because Congress provided states

flexibility in adopting storm water regulations. Id. at 343. That Congress used the



                                           -8-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



word "practicable" in the federal MEP standard, did not mandate Ecology's time line

for reducing the discharge of pollutants to the MEP, and delegated the NPDES

program to approved state agencies suggested that it intended "implementation of

CWA objectives [to] occur within the framework of state law." Id. at 343-44.

Reading the vesting statutes as part of this framework, the majority held that the

CWA and the vesting statutes exist in harmony. Id. at 345.

       Judge Thomas Bjorgen dissented, concluding that the CWA preempts the vested

rights doctrine, and that the vesting statutes and the state WPCA stand in conflict. Id.

at 345, 350. As to the first point, the dissent noted that no party had appealed the

Board's conclusion that LID techniques constitute the reduction of pollutants to the

MEP, as required by the CWA. Id. at 348-49. Applying the vested rights doctrine

would thus frustrate the purposes of the CWA by allowing developers to evade

compliance with the federal MEP standard. Id. at 349. As to the second point, the

dissent argued that the vesting statutes must yield to the WPCA because the vesting

statutes are general rules, while the WPCA is aimed at protecting a specific resource

(state waters) from a specific threat (pollution). Id. at 352.

       Ecology and Alliance filed separate petitions for review by this court, both of

which we granted. Snohomish County v. Pollution Control Hr 'gs Ed., 185 Wash. 2d 1026,

377 P.3d 712 (2016).



                                            -9-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



                                      ANALYSIS

      This court reviews the Board's orders under the Washington Administrative

Procedure Act, chapter 34.05 RCW. See RCW 34.05.570(l)(b), .518(1); Cornelius

v. Dep 't of Ecology, 182 Wash. 2d 574, 584-85, 344 P.3d 199 (2015). Review is

confined to the record before the Board. RCW 34.05.558; Port ofSeattle v. Pollution

Control Hr'gs Bd., 151 Wash. 2d 568, 587, 90 P.3d 659 (2004). "The burden of

demonstrating the invalidity of agency action is on the party asserting invalidity."

RCW 34.05.570(1)(a).

       This court will grant relief "where the agency has erroneously interpreted or

applied the law, the agency's order is not supported by substantial evidence, or the

agency's decision is arbitrary and capricious." Postema v. Pollution Control Hr'gs

Bd., 142 Wash. 2d 68, 77, 11 P.3d 726 (2000) (citing RCW 34.05.570(3)). We review

questions oflaw and an agency's application of the law de novo, but we accord an

agency's interpretation of the law great weight where the statute is ambiguous and

is within the agency's special expertise. Cornelius, 182 Wash. 2d at 585; Port of

Seattle, 151 Wash. 2d at 587. Here, the Board's rulings were made on summary

judgment, which we also review de novo. Cornelius, 182 Wash. 2d at 585.

       The Board issued a summary judgment order ruling that the stonn water

regulations mandated under the 2013 Phase I Permit are environmental regulations,



                                           -10-·
Snohomish County, eta!. v. Pollution Control Hearings Bd., eta!., 92805-3



rather than "land use control ordinances," and are thus not subject to the vesting

statutes. CR at 3998-99. This case therefore asks us to determine whether our vested

rights doctrine precludes implementation of the 2013 Phase I Permit's storm water

management program.

                         Washington's Vested Rights Doctrine

      Washington's vested rights doctrine employs a '"date certain'" standard for

vesting. Town of Woodway v. Snohomish County, 180 Wash. 2d 165, 172, 322 P.3d
1219 (2014).     That standard "entitles developers to have a land development

proposal processed under the regulations in effect at the time a complete building

permit application is filed, regardless of subsequent changes in zoning or other land

use regulations." Abbey Rd. Grp., LLC v. City ofBonney Lake, 167 Wash. 2d 242, 250,

218 P.3d 180 (2009) (plurality opinion). "Washington's rule is the minority rule,"

and it offers greater protection to developers than the rule applied in other states. !d.

       Washington's vested rights doctrine originated at common law, but "is now

statutory." 2 Town of Woodway, 180 Wash. 2d at 173. The legislature codified the

doctrine with regard to building permits and subdivision applications in 1987 and



       2
         Amicus BIA of Washington asks thls court to affinn "the constitutional foundation
of the vested rights doctrine" and clarify that "the nature of the [doctrine] has not become
purely statutory." Br. of Amicus Curiae BIA of Wash. at 4. Given that the parties to this
case rely solely on the vesting statutes, we confine our review to determining the scope of
the statutes and do not address thls broader issue.

                                           -11-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



development agreements in 1995.           RCW 19.27.095 (building permits); RCW

58.17.033 (subdivision applications); RCW 36.70B.l80 (development agreements).

RCW 19.27.095(1) reads:

      A valid and fully complete building pennit application for a structure, that is
      permitted under the zoning or other land use control ordinances in effect on
      the date of the application shall be considered under the building permit
      ordinance in effect at the time of the application, and the zoning or other land
      use control ordinances in effect on the date of application.

RCW 58.17 .033(1) is substantially the same, but provides:

       A proposed division of land ... shall be considered under the subdivision or
       short subdivision ordinance, and zoning or other land use control ordinances,
       in effect on the land at the time a fully completed application for preliminary
       plat approval of the subdivision, or short plat approval of the short
       subdivision, has been submitted to the appropriate county, city, or town
       official.

       What constitutes a "land use control ordinance" under RCW 19.27.095 and

RCW 58.17.033 is the main inquiry in this case. Although RCW 36.70B.l80 is also

a vesting statute, the parties do not heavily rely on it because it does not utilize the

same language as RCW 19.27.095 and RCW 58.17.033. 3                    We thus limit our

discussion to RCW 19.27.095 and RCW 58.17.033.



       3
         RCW 36.70B.180 provides in relevant part:
       A development agreement and the development standards in the agreement
       govern during the term of the agreement, or for all or that part of the build-
       out period specified in the agreement, and may not be subject to an
       amendment to a zoning ordinance or development standard or regulation or
       a new zoning ordinance or development standard or regulation adopted after
       the effective date of the agreement.

                                            -12-
Snohomish County, eta!. v. Pollution Control Hearings Bd., eta!., 92805-3



                               The Parties' Contentions

      Ecology and Alliance both argue that the vested rights doctrine does not apply

to the development applications in this case, but for slightly different reasons. Both

argue that the storm water regulations are focused on environmental outcomes, not

particular land uses. Suppl. Br. of Pet'r Ecology at 11; Pet'rs Puget Soundkeeper

All., Wash. Envtl. Council & Rosemere Neigh. Ass'n's Suppl. Br. at 10 (hereinafter

Suppl. Br. of Pet'rs All.). Both note that while the vested rights doctrine favors

development interests, it is limited in scope. Ecology's Pet. for Review at 1-2; Puget

Soundkeeper All., Wash. Envtl. Council & Rosemere Neigh. Ass'n's Pet. for Discr.

Review at 10 (hereinafter All.' s Pet. for Review). The vesting statutes apply only to

"'land use control ordinances."'4 Ecology's Pet. for Review at 14 (quoting RCW

19.27.095(1); RCW 58.17.033(1)). To detennine whether a regulation is a "land use

control ordinance," Alliance suggests looking to the regulation's purpose. Suppl.

Br. ofPet'rs All. at 10. Alliance concludes that storm water regulations adopted to

comply with the NPDES permitting program are not '"land use control ordinances'"

because they do '"not dictate particular uses ofland but require[] only that, however

the land is used, damage to the environment is kept within prescribed limits."' All.' s


       4
         As discussed above, the vesting statutes also apply to "development standard[s] or
regulation[s]." RCW 36.70B.l80. Because the parties did not analyze this statute in their
briefs, we refer only to "land use control ordinances" as used in RCW 19.27.095 and RCW
58.17.033.

                                           -13-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



Pet. for Review at 12 (quoting Rosemere Neigh. Ass'n v. Wash. State Dep't of

Ecology, No. 10-013, 2010 WL 3420570, at *8 (Wash. Pollution Control Hr'gs Bd.

Aug. 26, 2010)).

      Ecology's argument is similar, but it focuses more on legislative intent.

Ecology contends that "the vesting statutes are intended to limit the exercise of

municipal discretion." Ecology's Answer to Amici Curiae Brs. of Master Builders

Ass'n of King & Snohomish Counties, Pac. Legal Found., Wash. Realtors & BIA of

Wash. at 6 (hereinafter Ecology's Answer to Amici Curiae Brs.). Because this case

involves state, rather than municipal, action, Ecology argues that the vesting statutes

do not apply. Id. at 8. To support this argument, Ecology emphasizes that the

legislature gave Ecology "'[c]omplete authority to establish' timing requirements"

for the NPDES permits. Ecology's Pet. for Review at 16 (alteration in original)

(quoting RCW 90.48.260(l)(a)). This case is thus unique because "[t]he [S]tate has

created the framework the local programs must comply with, and Ecology must

review and approve the local programs." Ecology's Answer to Amici Curiae Brs. at

8. Accordingly, developers do not have "a vested right to discharge polluted

stormwater in violation of state and federal water pollution laws." I d. at 1.

       Ecology also contends that the legislature tacitly approved Ecology's methods

in the 2013 Phase I Permit when it amended RCW 90.48.260. Ecology's Pet. for



                                           -14-
Snohomish County, eta!. v. Pollution Control Hearings Ed., eta!., 92805-3



Review at 15. In RCW 90.48.260(3)(b)(i), the legislature directed Ecology to

implement the use of LID techniques in the 2013 Phase II Permit. Ecology posits

that although this provision concerns the 2013 Phase II Permit, it is relevant because

the legislature could have directed Ecology to implement the storm water regulations

according to the vesting statutes, but it chose not to. !d.

      Snohomish County, King County, and BIA of Clark County each filed

supplemental briefs in this court.       Master Builders Association of King and

Snohomish Counties, Pacific Legal Foundation, BIA of Washington, and

Washington Realtors each filed amicus briefs in this court. While some nuances

exist, these entities essentially make the same argument: the 2013 Phase I Permit

directs permittees to act in a manner contrary to state law, as it mandates permittees

to retroactively apply storm water regulations to development projects for which a

completed application has been submitted. Suppl. Br. ofResp't Snohomish County

at 1; Suppl. Br. ofResp't King County at 4-5; BIA of Clark County's Suppl. Br. at

4-5. These entities contend that Washington courts have set forth the proper test for

determining what constitutes a "land use control ordinance." Suppl. Br. of Resp't

Snohomish County at 5; Suppl. Br. of Resp't King County at 7-8; BIA of Clark

County's Suppl. Br. at 5.      That test determines whether a regulation exerts a

'"restraining or directing influence of land use"' and affects '"the physical aspects



                                          -15-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



of development."' Suppl. Br. ofResp't Snohomish County at 5 (quoting Westside,
100 Wash. App. at 607; New Castle, 98 Wash. App. at 237; Suppl. Br. ofResp't King

County at 7-8; BIA of Clark County's Suppl. Br. at 5.

      These entities dispute Alliance's argument that the underlying purpose of the

regulation is controlling. Suppl. Br. ofResp't Snohomish County at 4; Suppl. Br. of

Resp't King County at 6; BIA of Clark County's Suppl. Br. at 4. Rather, the relevant

consideration is the practical effect the regulation has on a developer's permit

application. Suppl. Br. ofResp't Snohomish County at 4; Suppl. Br. ofResp't King

County at 6; BIA of Clark County's Suppl. Br. at 4. Accordingly, environmental

regulations are not exempt from the definition of "land use control ordinance."

Suppl. Br. ofResp't Snohomish County at 5 n.5; Suppl. Br. ofResp't King County

at 7-8; BIA of Clark County's Suppl. Br. at 5.            Despite their environmental

justification, the storm water regulations are "land use control ordinances" because

complying with them will compel developers to modify their site plans. Suppl. Br.

of Resp't Snohomish County at 5; Suppl. Br. of Resp't King County at 9; BIA of

Clark County's Suppl. Br. at 4.

       The legislative history and purpose of the vesting statutes, as well as our

precedent, favor Ecology's argument and the Board's ruling. Those sources indicate

that the vested rights doctrine grew out of a concern that municipalities were abusing



                                           -16-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



their discretion with respect to land use and zoning rules. That concern is not present

in the 2013 Phase I Permit, as the State has mandated local governments to

implement a storm water management program that may take the form of storm

water regulations. Accordingly, we reverse the Court of Appeals and reinstate the

Board's order finding that the storm water regulations permittees must implement as

part of the larger NPDES permitting program are not "land use control ordinances"

under the vesting statutes.

                     Textual Analysis ofthe Vested Rights Statutes

       Both RCW 19.27.095 and RCW 58.17.033 contain three relevant sections.

The first section, quoted above, states that a "valid and fully complete" application

vests to the "zoning or other land use control ordinances" in effect on the date of

application. RCW 19.27.095(1); RCW 58.17.033(1). The second section indicates

that "[t]he requirements for a fully completed application shall be defined by local

ordinance." RCW 19.27.095(2); RCW 58.17.033(2). The last section states that

"[t]he limitations imposed by th[ ese] section[s] shall not restrict conditions imposed

under chapter 43.21C RCW [State Environmental Policy Act (SEPA)]." RCW

19.27.095(6); RCW 58.17.033(3). The structure of the vesting statutes suggests that

a developer's rights vest with respect to the requirements for a complete application.




                                           -17-
Snohomish County, eta!. v. Pollution Control Hearings Bd., eta!., 92805-3



See also Noble Manor Co. v. Pierce County, 133 Wash. 2d 269, 284, 943 P.2d 1378

(1997) (concluding that "what is vested is what is sought in the application").

      The legislature has never defined the term at issue in this case: "land use control

ordinance." Without a clear meaning of this term, the vesting statutes are ambiguous,

and we look to legislative history and interpretive case law to discern legislative intent.

Jametsky v. Olsen, 179 Wash. 2d 756, 762, 317 P.3d 1003 (2014). Our rule favoring an

agency's interpretation of its own regulations, as well as the legislature's actions

regarding implementation of LID techniques, also guide us. See Postema, 142 Wash. 2d

at 86; Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d

778,789,719 P.2d 531 (1986).

                                    Legislative History

       The legislative history of the vesting statutes is limited, but telling. The Final

Bill Report on the bill enacting RCW 19.27.095 and RCW 58.17.033 states:

       Washington State has adhered to the current vested rights doctrine since the
       Supreme Court case of State ex rei. [City oj] Ogden v. Bellevue, 45 Wash. 2d
492[, 275 P .2d 899] (1954). The doctrine provides that a party filing a timely
       and sufficiently complete building permit application obtains a vested right
       to have that application processed according to zoning, land use and building
       ordinances in effect at the time of the application. The doctrine is applicable
       if the permit application is sufficiently complete, complies with existing
       zoning ordinances and building codes, and is filed during the period the
       zoning ordinances under which the developer seeks to develop are in effect.
       If a developer complies with these requirements, a project cannot be
       obstructed by enacting new zoning ordinances or building codes. West Main
       Associates v. [Ciry oj] Bellevue, 106 Wash. 2d 47[, 720 P.2d 782] (1986).



                                            -18-
Snohomish County, eta!. v. Pollution Control Hearings Ed., eta!., 92805-3



FINAL B. REP. ON SUBSTITUTE S.B. 5519, 50th Leg., Reg. Sess. (Wash. 1987).

      The references to Ogden and West Main suggest that in codifying the vested

rights doctrine, the legislature was concerned with protecting developers' expectations

under municipal zoning and land use ordinances. In Ogden, a developer brought a

mandamus action to compel the city to issue a building permit after the city "exercised

[its] discretion" to deny the application "notwithstanding [the application] met the

requirements of [the city] ordinance." 45 Wash. 2d at 494. This court reasoned that the

developer's rights vested when she submitted a complete building permit application,

and that "[t]he acts of administering a zoning ordinance do not go back to the questions

ofpolicy and discretion which were settled at the time of the adoption of the ordinance."

Id. at 495. The legislature's reliance on this case is important for two reasons. First,

Ogden involved an action in mandamus, which "compels perfonnance of a duty." In

re Pers. Restraint of Dyer, 143 Wash. 2d 384, 398, 20 P.3d 907 (2001). Second, it

referenced administrative acts by local authorities according to the terms of local

ordinances. Ogden suggests that once a developer's rights vest, local ordinances must

apply to all developers alike. Our more recent precedent supports this proposition,

noting that the vested rights doctrine is "rooted in notions of fundamental fairness."

Abbey Rd. Grp., 167 Wash. 2d at 250. The legislature's reliance on Ogden thus suggests




                                          -19-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



that the legislature understood the vested rights doctrine as curbing local discretion

where none was warranted.

       Similarly, the legislature's reference to West Main indicates that the vesting

statutes pertain to local discretion involving zoning and land use ordinances. In West

Main, this court held that a city ordinance improperly interfered with the vesting

doctrine because the city went beyond merely establishing guidelines, instead

denying developers the ability to vest rights until after a series of pennits was

obtained. 106 Wash. 2d at 52. Notably, the city inappropriately reserved for itself"the

almost unfettered ability to change its ordinances." !d. at 53. This concern regarding

local discretion can also be found in Erickson & Associates, Inc. v. McLerran, where

we stated "the [vested rights] doctrine places limits on municipal discretion." 123
Wash. 2d 864, 873, 872 P.2d 1090 (1994) (emphasis added).

       A key way the vesting statutes protect developers' interests against abuses of

local discretion is by requiring that all the conditions for a complete application be

set out by local ordinance. See RCW 19.27.095(2); RCW 58.17.033(2). Notably,

the originally proposed vesting statutes did not allow SEP A requirements to be

reiterated in a local ordinance, underscoring that these requirements are not part of

the local requirements for submitting a complete application. 5               The separate


       5 The Senate Bill Report on the bill enacting RCW 19.27.095 and RCW 58.17.033
states that "[t]he sections preventing local governments from including SEPA conditions

                                           -20-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



identification of SEPA conditions underscores that the legislature understood them

to be distinct from the sort oflocal zoning and land use rules required to be set forth

by ordinance, but ultimately did not want to prohibit counties from including them

in the interest of providing notice to permit applicants. There is no suggestion that

the mandates of federal and state environmental laws are "local" in the sense that

municipalities have the discretion to decide whether applicants must comply. The

only local discretion is to include these mandates in a local ordinance.

       The express carve out of "conditions imposed under chapter 43.21C RCW"

further indicates that the legislature did not intend vesting to preclude enforcement of

federal and state environmental laws. RCW 19.27.095(6); RCW 58.17.033(3); see also

FINAL B. REP. ON SUBSTITUTE S.B. 5519     (noting inclusion of this provision). There are

two possible ways to view this limitation on vesting. On the one hand, it could

suggest the legislature intended not to allow vesting to restrict an array of state-

directed environmental regulations. On the other hand, it could suggest that only

SEPA-mandated regulations are exempted. We believe the former interpretation is

accurate when the carve out provision is considered in context. At the time the

vesting statutes were enacted, SEP A was the statutory scheme containing relevant

environmental regulations; the NPDES permitting program did not yet exist.


in ordinances that define the requirements for a fully completed application are stricken."
S.B. REP. ON SUBSTITUTE S.B. 5519, 50th Leg., Reg. Sess. (Wash. 1987).

                                           -21-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



Ecology issued the first NPDES permits in 1995, while the legislature codified the

vesting statutes in 1987. CR at 4057; RCW 19.27.095; RCW 58.17.033. In any

event, SEP A enumerates "[ w]ater/stormwater" as one of its categories, which

suggests that state actions pertaining to storm water were intended to be exempt from

the vesting statutes. WAC l97-ll-444(2)(d)(vii). 6

               Development ofthe Vested Rights Doctrine in Case Law

       Case law discussing the vesting statutes supports the statutory interpretation

discussed above. The parties primarily rely on New Castle, Westside, and Phillips.

       In New Castle, the court held that a city ordinance imposing a transportation

impact fee was not a "land use control ordinance" under the vesting statutes because

the ordinance "merely affect[ed] the ultimate cost of the development." 98 Wash. App.

at 232. The court suggested that a "land use control ordinance" was an ordinance that

exerts a "restraining or directing influence" over land use. Id. at 229. Had the fee

"affect[ed] the physical aspects of development (i.e., building height, setbacks, or

sidewalk widths) or the type of uses allowed (i.e., residential, commercial, or

industrial)," it would have been "subject to the vested rights doctrine." Id. at 237.



       6
        We do not entertain Ecology's argument that it could use SEPA directly to enforce
the requirements at issue here. Ecology did not raise this argument below, and the Court
of Appeals refused to address it. We acknowledge the connection between SEPA and the
permit-based storm water regulations only because it informs our interpretation of the
scope of the exemption in the vesting statutes.

                                           -22-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



      The court in Westside adopted the definition of"land use control ordinance" from

New Castle. 100 Wash. App. at 607. There, the court held that the developer's '"bare

bones"' application vested to the county's storm water drainage ordinances in effect

when the developer submitted the application. !d. at 602, 609. Because the storm water

drainage ordinances were a "mandatory prerequisite" to permit approval, the court

concluded that the ordinances were "land use control ordinances." !d. at 607. In so

holding, the court also relied on this court's decision in Phillips. !d.

       In Phillips, this court rejected landowners' inverse condemnation claim against

the county for property damage resulting from the county's approval of a developer's

permit under regulations existing at the time ofthe developer's application. 136 Wash. 2d

at 969. This court stated:

              Our conclusion on this issue comports with the practical realities of
       the vested rights doctrine . . . . Under current law, as required by the
       subdivision statute, RCW 58.17.033, a subdivision application is reviewed
       under the codes, ordinances and regulations in effect at the time a complete
       application for preliminary approval is filed. Since the application for the
       Autumn Wind project was submitted in 1988, the plans for the development
       were reviewed pursuant to the 1979 Surface Water Design Manual. As noted
       above, a new surface water drainage code was adopted by King County in
       1990, but it did not apply to the Autunm Wind project because the project
       was vested to the prior code under RCW 58.17.033.

Id. at 963 (citations omitted). Given this language, the court in Westside concluded that

"even if dicta, because the Phillips court plainly considered whether surface water

drainage ordinances are within the ambit of the vested rights doctrine ... we are not



                                            -23-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



prepared to say that storm water drainage ordinances are not subject to the vesting rule."
100 Wash. App. at 607-08.

       These cases do not stand for the proposition that the vesting statutes trump

application of all storm water regulations. As Ecology correctly notes, the present case

is distinguishable because the storm water regulations in the 2013 Phase I Permit are

the result of state, not local, action.   In New Castle, Westside, and Phillips, the

ordinances at issue had been adopted by a city or county as a matter oflocal regulation.

See also Lauer v. Pierce County, 173 Wash. 2d 242, 248, 263, 267 P.3d 988 (2011)

(building permit applicants' rights did not vest to the county's ordinance requiring

riparian buffer because the applicants submitted knowing misrepresentations of

fact); Julian v. City of Vancouver, 161 Wn. App. 614,626-28,255 P.3d 763 (2011)

(landowners' rights vested when they submitted their preliminary short subdivision

application, and thus a former version of the city's municipal code concerning

riparian buffer areas applied). While the permittees in the present case include various

cities and counties, the storm water regulations are not truly local because the State has

directed local governments to implement the regulations in order to comply with the

NPDES permitting program.          The storm water regulations are mandatory state

regulations, rather than discretionary local regulations. The vesting doctrine therefore

does not excuse compliance with the requirements of the 2013 Phase I Permit.



                                           -24-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



      Admittedly, Westside involved storm water drainage requirements the county

adopted "in part as a response to the federal [CWA]." 100 Wash. App. at 601. The

county, however, developed the requirements on its own rather than as a requirement

imposed by the State through a municipal storm water permit.            Westside is thus

distinguishable from the present case.

      We do not find Phil/ips particularly helpful, as the case did not turn on the vested

rights doctrine. See State v. Carneh, 153 Wash. 2d 274, 286 n.3, 103 P.3d 743 (2004)

(noting that because the court in a prior case mentioned a statute only in passing and

did not specifically analyze it, the case could not be relied on for its conclusions

regarding the statute).    Nor has this court described Phillips as involving the

interpretation of the vested rights doctrine, save one instance. In Lakey v. Puget Sound

Energy, Inc., we stated that "[w ]e did use the 'then existing' language, but only

because [Phillips] involved the vested rights doctrine." 176 Wash. 2d 909, 930,296

P.3d 860 (2013) (citing Phillips, 136 Wash. 2d at 961). This seems a passing remark,

as Lakey involved an entirely different issue. See Carneh, 153 Wash. 2d at 286 n.3.

We do not rely on Lakey to guide our interpretation of the vesting statutes.

       Though the parties do not discuss them at length, we believe it is important to

distinguish three other cases involving the interaction between SEPA and the vesting

statutes. In Town of Woodway, this court held that the "vested rights doctrine applies



                                           -25-
Snohomish County, eta!. v. Pollution Control Hearings Ed., et al., 92805-3



to permit applications filed under [Growth Management Act (GMA), chapter 36.70A

RCW,] plans and regulations ... later found to be noncompliant with the [SEPA]." 180
Wash. 2d at 169. In that case, we relied on the plain language ofthe GMA, which stated

that '"[a] detennination of invalidity is prospective in effect and ... does not apply to a

completed development permit application."'              Id.   at 175 (quoting RCW

36.70A.302(2)). In contrast to the GMA, the 2013 Phase I Permit at issue does not

contain similar language regarding the application of vesting and the exclusive

remedies for SEPA violations.

       In Adams v. Thurston County, the Court of Appeals stated that "[t]he County

must base any condition or denial on SEP A policies adopted prior to the application

or submittal date, because vesting applies to those policies as well." 70 Wash. App.
471, 481 n.ll, 855 P.2d 284 (1993). For this proposition, Adams cited Victoria

Tower Partnership v. City of Seattle, 49 Wn. App. 755,761,745 P.2d 1328 (1987)

("[T]he vested rights doctrine is equally appropriate for SEPA ordinances."). We

conclude Adams and Victoria Tower are mistaken and must be disapproved for two

reasons. First, as this court in Phillips noted, "[t]he vesting statute does not abrogate

the requirements of SEPA." 136 Wash. 2d at 963 n.5. Second, Victoria Tower was

decided in 1987, the same year the legislature enacted the vesting statutes.

Accordingly, "[e]ven if Victoria Tower can be read to expand the common law



                                           -26-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



vesting doctrine to [master use permit] applications, it has been superseded by RCW

19.27.095(1)." Abbey Rd. Grp., 167 Wash. 2d at 254.

                        Deference to the Board and to Ecology

       We accord an agency's interpretation of the law great weight where the statute

is ambiguous and is within the agency's special expertise. Cornelius, 182 Wash. 2d at

585; Port of Seattle, 151 Wash. 2d at 587. We also defer to an agency's interpretation

of its own regulations. Postema, 142 Wash. 2d at 86. Given that the legislature

designated Ecology as the agency to regulate the State's water resources, RCW

43.21A.020, "Ecology's interpretation of relevant statutes ... is entitled to great

weight." Port of Seattle, 151 Wash. 2d at 593. The Board's review of Ecology's

actions is also entitled to deference. See id. at 592-93.

       The Board has ruled that requirements imposed by NPDES storm water

permits are not "land use control ordinances" subject to state vesting laws. CR at

3999; Cox v. Dep't of Ecology, No. 08-077, 2009 WL 542494, at *5, *4 (Wash.

Pollution Control Hr'gs Bd. Feb. 26, 2009) (finding that a "Construction Stonn

water General Permit" (CSGP) was not a "land use control ordinance" because

"local governments are not required to review and approve (nor do they have any

authority to do so) the conditions or application of the CSGP prior to approval of the

subdivision or plat" (emphasis added)). Similarly, the Board has rejected application



                                           -27-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



of Westside, noting that it "is not a water pollution control permit case; it involved a

local government's storm drainage ordinance." Rosemere Neigh. Ass 'n v. Dep 't of

Ecology, No. 10-013, 2010 WL 3420570, at *7 (Wash. Pollution Control Hr'gs Bd.

Aug. 26, 2010) (emphasis added). In rejecting reliance on Westside, the Board has

noted "the better analysis for purposes of the vesting issue entails an examination of

the source of authority for the requirement as well as its purpose." Jd. at *8

(emphasis added). The Board's analysis aligns with our holding in the present case.

                  Legislative Action Surrounding the 2013 Permits

       The legislature's actions with regard to implementation of Ecology's LID

requirements also support our holding. "We presume the legislature is 'familiar with

judicial interpretations of statutes."' State v. Ervin, 169 Wash. 2d 815, 825, 239 P.3d
354 (2010) (quoting State v. Babic, 140 Wn.2d 250,264, 996 P.2d 610 (2000)). We

also presume amendments are consistent with previous judicial decisions, and we

may conclude inaction indicates legislative approval of them. Id.; Hangman, 105
Wash. 2d at 789.

       The legislah1re directly addressed the inclusion of LID requirements in the

2013 Permits in three separate instances.         First, the legislah1re amended RCW

90.48.260 to direct Ecology to implement the use of LID techniques in the 2013

Phase II Permit. RCW 90.48.260(3)(b)(i). Second, the Final Bill Report on the bill



                                           -28-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



enacting the amendment to RCW 90.48.260 states that "[t]imeframes for the effect

of certain requirements within the updated permit are specified, including for [LID]

requirements." FlNALB. REP. ON SECOND ENGROSSED SUBSTITUTE S.B. 6406, at 4, 62d

Leg., 1st Spec. Sess. (Wash. 2012).       Third, in 2012 and 2013, the legislature

appropriated funds for Ecology to provide LID training to 2013 Phase II Permittees.

THIRD ENGROSSED SUBSTITUTE S.B. 5034, § 302(3), at 118-19, 63d Leg., 2d Spec.

Sess. (Wash. 2013); THIRD ENGROSSED SUBSTITUTEH.B. 2127, 62d Leg., 2d Spec.

Sess. (Wash. 2012). It is thus apparent that the 2013 Phase I Permit's requirements,

including the Condition at issue in this case, were known to the legislature. The

legislature's amendment to RCW 90.48.260 is consistent with the Board's

interpretation of the 2013 Phase I Permit, and it appears the legislature has approved

of this interpretation. See Ervin, 169 Wash. 2d at 825; Hangman, 105 Wash. 2d at 789.

                     Doctrine ofFinality ofLand Use Decisions

       Snohomish County urges us to consider the doctrine of finality, describing this

as an alternative issue the Court of Appeals did not reach. Suppl. Br. of Resp't

Snohomish County at 13; Snohomish County's Answer to Ecology's & AlL's Pets.

for Review (hereinafter Snohomish County's Answer to Pets. for Review) at 16.

Snohomish County argues that building and development permits are "irrefutably

valid" if not challenged under the Land Use Petition Act (LUPA), chapter 36.70C



                                           -29-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



RCW, within 21 days of being issued. Snohomish County's Answer to Pets. for

Review at 16-17.      Alliance responds that permittees "should have conditioned

[development] permits issued after [August 1, 2012] to ensure that applicants were

on notice of the timing restriction." Puget Soundkeeper All., Wash. Envtl. Council

& Rosemere Neigh. Ass'n's Reply in Support of Pet. for Discr. Review (hereinafter

AlL's Reply in Support ofPet. for Review) at 3; see also Dep't of Ecology's Reply

to Snohomish County's Answer to Pet. for Review (hereinafter Ecology's Reply in

Support of Pet. for Review) at 2-3. That way, permittees would not have to amend

or withdraw a development permit that was already issued. AlL's Reply in Support

of Pet. for Review at 3; Ecology's Reply in Support of Pet. for Review at 2. We

conclude that the Condition does not violate the doctrine of finality of land use

decisions given the Board's findings and the statutory language ofLUPA.

       The Board has "consistently rejected arguments that state law doctrines of

vested rights and finality of land use decisions control and limit the application of

water quality requirements developed under both state and federal law." CR at 4000

(emphasis added). In its summary judgment order, the Board concluded that the

2013 Phase I Pennit does not violate the doctrine of finality of land use decisions.

I d. at 4007. It correctly noted that the vested rights doctrine and the doctrine of

finality of land use decisions are "closely related," and that a developer does "not



                                           -30-
Snohomish County, et al. v. Pollution Control Hearings Bd., et al., 92805-3



have a legitimate expectation that pollution control measures will be frozen in time

to outdated or ineffective measures." !d.

       LUPA's purpose is "timely judicial review." RCW 36.70C.010. It provides

a 21-day deadline to appeal1and use decisions ofloca1 jurisdictions. Habitat Watch

v. Skagit County, 155 Wash. 2d 397, 406, 120 P.3d 56 (2005). Snohomish County's

argument is misplaced because no party is challenging any land use decision.

Rather, the parties are challenging the application of storm water regulations to

development permits.

       Having rejected Snohomish County's vested rights argument, we find its

finality argument unavailing. Indeed, it is not even clear that Snohomish County is

offering a separate argument, as its briefing "circle[s] back to its vesting argument."

Ecology's Reply in Support of Pet. for Review at 3; Resp't Ecology's Response Br.

at 30. 7 And at oral argument, counsel for the County did not seem to distinguish

between the vesting statutes and the doctrine of finality ofland use decisions. Wash.

Supreme Court oral argument, Snohomish County v. Pollution Control Hearings Ed.,

No. 92805-3 (Oct. 13, 2016), at 21 min., 17 sec., audio recording by TVW,



       7
         At the Court of Appeals, Snohomish County stated simply, "It is no more lawful
for the County to truncate vested property rights by imposing a permit condition on a
project approval than it is for the County to truncate vested property rights by enacting new
development regulations and applying them to vested applications." Snohomish County's
Opening Br. at 37.

                                            -31-
Snohomish County, et al. v. Pollution Control Hearings Ed., et al., 92805-3



Washington State's Public Affairs Network, http://www.tvw.org (simultaneously

mentioning application of new storm water regulations to "pending permit

applications," which refers to the vesting statutes, and "projects that already have

permits issued," which refers to the doctrine of finality). As noted above, the Board

found that the vested rights doctrine and the doctrine of finality ofland use decisions

are "closely related." CR at 4007. We agree and adopt the Board's findings on this

rssue. See Port of Seattle, 151 Wash. 2d at 592-93. 8

                                     CONCLUSION

       We reverse the Court of Appeals and reinstate the Board's order. The legislative

history and our precedent demonstrate that the vesting statutes were intended to restrict

municipal discretion with respect to local zoning and land use ordinances. Because

state and federal law direct the permittees to implement the storm water regulations at

issue in this case, the regulations are not the sort oflocal mlrnicipalland use and zoning

ordinances the legislature was concerned with. Indeed, the legislature's actions with

regard to implementation of Ecology's LID techniques make it clear that the vesting

statutes do not preclude compliance with the 2013 Phase I Permit.




       8
         The parties also ask us to consider the use of police powers and federal preemption.
Suppl. Br. of Pet'r Ecology at 15, 17; Suppl. Br. of Pet'rs All. at 16. We do not address
these arguments in light of our resolution of this case.


                                            -32-
Snohomish County, eta!. v. Pollution Control Hearings Bd., eta!., 92805-3




WE CONCUR:




                                          33